Citation Nr: 1760624	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  17-13 387	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana
 
 
THE ISSUES
 
1.  What rating is warranted for asthma since August 30, 2005? 
 
2.  What rating is warranted for a mood disorder secondary to asthma since October 18, 2012? 
 
3.  Entitlement to a total disability rating due to individual unemployability. 
 
 
REPRESENTATION
 
Appellant represented by:  Michael J. Woods, Esq.
 
 
ATTORNEY FOR THE BOARD
 
Joseph Montanye, Associate Counsel 
 
 
INTRODUCTION
 
The Veteran served on active duty from March to August 1962.
 
This case comes before the Board of Veterans' Appeals (Board) from initial rating decisions in November 2011 and November 2014 by the Regional Office (RO) of the Department of Veterans Affairs (VA), in Indianapolis, Indiana.  
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.
 
 
REMAND
 
The Veteran is service connected only for asthma and a mood disorder secondary to asthma.  He has also been diagnosed with non-service connected chronic obstructive pulmonary disease.  Recent pulmonary function test results do not differentiate the percentage of any respiratory impairment due only to asthma versus that caused by non-service connected respiratory ailments.  A new examination is required to determine the nature of any respiratory disability due to asthma that is distinct from all other forms of respiratory impairment.  

As the question what initial rating is warranted for asthma is being remanded for further examination, the issues regarding what is the correct initial rating for depression secondary to asthma and entitlement to a total disability rating due to individual unemployability are remanded as inextricably intertwined.  The determination as to what respiratory impairment is due to the service connected disability versus what is not directly impacts the rating of depression, as well as entitlement to individual unemployment.  As such, the Veteran's remaining claims cannot be addressed at this time.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).
 
Accordingly, the case is REMANDED for the following action:
 
(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)
 
1.  The RO is to obtain updated relevant VA treatment records.  All records obtained should be associated with the claims file.  If the RO cannot locate such records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.
 
2.  Thereafter schedule the Veteran for a VA respiratory examination with a pulmonologist in order to determine the nature and severity of any respiratory impairment due to asthma standing alone,.  The pulmonologist must review the electronic claims files and note such review in the report.

The examiner must identify, to the extent possible, which respiratory symptoms are due to asthma and which are due to any non-service connected respiratory disabilities.  The examiner must carefully differentiate any respiratory pathology that is not caused by asthma.  The examiner should specifically opine whether the pulmonary function test findings are representative of the Veteran's asthma.  Any functional impairment shown on pulmonary function study that is due to a nonservice connected disorder must be differentiated.  If this determination is impossible without resorting to pure speculation, the examiner must state so and explain why. 
 
The examiner must take into account and comment on the Veteran's lay statements.  The physician is advised that while the Veteran is not competent to provide a specific diagnosis or medical opinion, he is competent to report his symptoms and functional limitations. The physician is advised that the terms competence and credibility are not synonymous. 
 
A complete and adequate rationale is required for any and all opinions expressed.  If the physician examiner finds that the requested opinion cannot be rendered without resorting to speculation, he or she should so state, and should indicate whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given the state of medical science and the known facts) or by a deficiency in the record (i.e., additional facts are required), or that the examiner does not have the necessary knowledge or training.
 
3.  After the foregoing and any other necessary development has been completed, to include ensuring that the examination reports are in complete compliance with the directives of this REMAND, the RO should readjudicate the claims.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive supplemental statement of the case and afforded a reasonable opportunity to respond.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


